Citation Nr: 1117688	
Decision Date: 05/09/11    Archive Date: 05/17/11	

DOCKET NO.  08-29 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the VARO in Roanoke, Virginia, that, in pertinent part, denied entitlement to service connection for chronic obstructive pulmonary disease, also claimed as pulmonary hypertension.  


FINDING OF FACT

The Veteran died in April 2011.  


CONCLUSION OF LAW

Because of the death of the Veteran, the Board does not have jurisdiction to adjudicate the merits of the appeal.  38 U.S.C. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, a Veteran's claim does not survive his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1992).  

In Landicho, the United States Court of Appeals for Veterans Claims (Court) held that when a claimant dies during the course of an appeal, the appropriate remedy is to vacate the Board's decision from which the appeal was taken.  The Court further held that this would have the legal effect of nullifying any previous merits adjudications by the RO (that is, cause of the underlying decisions by the RO to be vacated as well), because the RO's decisions were subsumed in the decision by the Board.  See Smith, supra, at 333; 38 C.F.R. § 20.1004 (2010).  

The Veteran's appeal to the Board has become moot by virtue of his death and must be dismissed for lack of jurisdiction.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302 (2010).

The dismissal of the appeal on these grounds ensures that a decision by the Board and the underlying decision by the RO have no preclusive effect in the adjudication of any accrued benefits which are derived from the Veteran's entitlements, and which may ensue at some point in the future.  Therefore, in accordance with the Court's holding in Landicho, the Board finds that the RO must vacate any of its decisions upon which this case was premised.  In reaching this determination, the Board intimates no opinion as to the merits of the appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  


ORDER

The appeal is dismissed.



	                        ____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


